Citation Nr: 1008816	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-06 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right bundle branch 
block (claimed as a heart condition), to include as secondary 
to service-connected disability.

3.  Entitlement to service connection for a left wrist 
disability, to include as secondary to service-connected 
disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease (DDD) of the lumbar 
spine at L3 - 4 and L5 - S1.

5.  Entitlement to an initial compensable disability rating 
for the residuals of a right wrist ganglion cyst excision.

6.  Entitlement to an initial compensable disability rating 
for CTS, status post right carpal tunnel release with 
residual pain and mild weakness, for the period from July 1, 
2005 to September 13, 2006.
7.  Entitlement to a compensable disability rating for CTS, 
status post right carpal tunnel release with residual pain 
and mild weakness, for the period beginning on November 1, 
2006.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 12, 1982 to 
June 30, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005, August 2005 and September 
2007 rating decisions of the Winston-Salem, North Carolina 
and Jackson, Mississippi, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).

Procedural History

In July 2005, the Winston-Salem, North Carolina, RO granted 
entitlement to service connection for the following: the 
residuals of a right wrist ganglion cyst excision (assigning 
a noncompensable disability rating); DDD of the lumbar spine 
(assigning a 10 percent disability rating); tinnitus 
(assigning a 10 percent disability rating); hypertension 
(assigning a 10 percent disability rating); and a right foot 
disability (assigning a 10 percent disability rating).  The 
appellant's claim of entitlement to service connection for 
bilateral hearing loss was denied.  In a subsequent August 
2005 rating decision of the Winston-Salem, North Carolina, 
RO, the appellant's claim of entitlement to service 
connection for a heart condition was also denied.  In May 
2006, the appellant submitted a Notice of Disagreement (NOD) 
with the RO's assigned disability ratings for his right wrist 
ganglion cyst excision and DDD of the lumbar spine as well as 
the denial of entitlement to his claims for service 
connection for bilateral hearing loss and a heart condition.  
The issues of entitlement to service connection for tinnitus 
and a right foot disability have been resolved and are not 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  The appellant perfected his appeal in April 
2007.

In September 2007, the Jackson, Mississippi, RO found the 
appellant's disability rating for right wrist CTS was 
noncompensable from July 1, 2005 to September 13, 2006; a 
temporary total evaluation was assigned from September 14, 
2006 to October 31, 2006 for the appellant's right wrist 
carpal tunnel release surgery; and a noncompensable 
disability rating was assigned beginning November 1, 2006.  
The rating decision also denied the appellant's claim of 
entitlement to service connection for a left wrist 
disability.  The appellant submitted a NOD with these 
determinations in June 2008 and perfected his appeal in 
December 2008.

The two perfected appeals have been combined and all of the 
issues are properly before the Board for adjudication.

As the appellant is challenging the initial ratings assigned 
for his DDD of the lumbar spine, residuals of right wrist 
ganglion cyst excision and right wrist CTS and the record 
raises assertions that he is unemployable because of his 
service-connected disabilities, the determination as to 
whether he is entitled to TDIU, including the effective date 
for that award, is part and parcel of the determination of 
the initial rating claims.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  While the Board has jurisdiction over 
this matter, the claim for TDIU is addressed in the Remand 
portion of the instant decision

The issues of: entitlement to service connection for a left 
wrist disability, to include as secondary to service-
connected right CTS, status post right carpal tunnel release 
with residual pain and mild weakness; entitlement to service 
connection for a heart condition, to include as secondary to 
service-connected hypertension; and entitlement to TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if further 
action on his part is required.


FINDINGS OF FACT

1.  The appellant has not been diagnosed with bilateral 
hearing loss for VA purposes.

2.  The appellant's service-connected DDD of the lumbar spine 
at L3 - 4 and 
L5 - S1 is not productive of flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

3.  The appellant's service-connected DDD of the lumbar spine 
at L3 - 4 and 
L5 - S1 is not productive of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.

4.  The appellant's scar, status post excision of ganglion 
cyst of the right wrist, is not of the head, face or neck, is 
superficial, does not limit function or motion of the 
affected part, is not painful on objective demonstration or 
tender on examination, does not involve an area in excess of 
144 square inches, is not unstable and is not poorly 
nourished with ulceration.

5.  For the period from July 1, 2005 to September 13, 2006, 
the appellant's right carpal tunnel disability did not 
involve neurological impairment of the median nerve at the 
mild level.

6.  For the period beginning on November 1, 2006, the 
appellant's right carpal tunnel disability did not involve 
neurological impairment of the median nerve at the mild 
level.

7.  The competent medical evidence does not show that the 
appellant's service-connected disabilities are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for DDD of the lumbar spine at L3 - 4 and L5 - S1 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1 - 4.14, 4.40 - 4.45, 4.71a, 
Diagnostic Code 5243 (2009).

3.  The criteria for an initial compensable evaluation for a 
scar, status post excision of ganglion cyst of the right 
wrist, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).

4.  For the period from July 1, 2005 to September 13, 2006, 
the criteria for an initial compensable disability evaluation 
for CTS, status post right carpal tunnel release with 
residual pain and mild weakness, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic 
Code 8515 (2009).

5.  For the period beginning November 1, 2006, the criteria 
for an initial compensable disability evaluation for CTS, 
status post right carpal tunnel release with residual pain 
and mild weakness, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 
4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8515 (2009).

6.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

With regard to the claim of entitlement to service connection 
for bilateral hearing loss, the appellant was provided with 
appropriate notice in March 2005.  Regarding his increased 
rating claims, the Board notes that they arise from granted 
claims of service connection.  The Court observed that a 
claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 
2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings 
cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  

A July 2008 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice in July 2008, he 
was provided ample time to respond with additional argument 
and evidence, the claims were readjudicated and an additional 
Supplemental Statement of the Case was provided to the 
appellant in November 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The appellant was also provided with 
notice compliant with the holding in Dingess-Hartman in April 
2007, July 2008 and August 2008.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his 
appellate claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and 
K.A.F.B. medical records are in the file.  Private medical 
records identified by the appellant have been obtained, to 
the extent possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in a VA 
audiological examination in May 2005 and the results from 
that examination have been included in the claims file for 
review.  The examination involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
service connection claim.

With regard to the appellant's initial rating claims, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant with appropriate VA 
examinations in May 2005 and August 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorders since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  See Barr, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The appellant contends that he currently suffers bilateral 
hearing loss as a result of his time in active duty service.  
Specifically, the appellant has alleged that he experiences 
bilateral hearing loss due to acoustic trauma he sustained 
while working in boiler rooms and around loud equipment while 
in the United States Navy.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2009).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Upon entry into service, the appellant's audiometric findings 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
5
10
15
10
5

The examining physician noted that the appellant's ears were 
normal and the appellant himself did not indicate he suffered 
from hearing loss.  See Standard Forms (SF) 88 & 93, 
Enlistment Examination Reports, October 24, 1981.

In August 1984, the appellant participated in an examination 
as a diving applicant.  At that time, his audiometric 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
10
10
LEFT
15
20
20
10
10

The examining physician noted that the appellant's ears were 
normal and the appellant himself did not indicate he suffered 
from hearing loss.  See SF 88 & 93, Examination Reports, 
August 30, 1984.

The appellant participated in a discharge and immediate 
reenlistment examination in January 1986.  At that time, his 
audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
5
LEFT
15
10
15
5
10

The examining physician also indicated that the appellant's 
hearing was normal.  See SF 88, Examination Report, January 
28, 1986.  During a periodic examination in April 1991, the 
appellant's audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
5
LEFT
10
10
30
10
10

The examining physician also indicated that the appellant's 
hearing was normal.  See SF 88, Examination Report, April 22, 
1991.  At that time, the appellant indicated that he was 
unsure if he suffered from hearing loss.  See SF 93, 
Examination Report, April 22, 1991.  The appellant 
participated in a periodic examination in April 1997.  The 
audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
15
10
15
10
10

The examining physician also indicated that the appellant's 
hearing was normal.  See SF 88, Examination Report, April 4, 
1997.  At that time, the appellant denied experiencing any 
hearing loss.  See SF 93, Examination Report, April 4, 1997.

In January 2002, during a retention examination, the 
appellant's audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
5
10
LEFT
25
5
15
10
10

The examining physician also indicated that the appellant's 
hearing was normal and the appellant himself denied 
experiencing any hearing loss.  See SF 88 & 93; Examination 
Reports, January 10, 2002.

In March 2005, the appellant participated in a retirement 
examination.  At that time, the audiometric findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
20
LEFT
25
20
20
15
15

The examining physician noted that the appellant's hearing 
was normal, but he indicated that he did suffer from hearing 
loss.  See SF 88 & 93, Examination Reports, March 3, 2005.

In the course of his present claim, the appellant 
participated in a VA audiological examination in April 2005.  
At that time, the audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
5
5
LEFT
20
10
15
15
10

See VA Audiological Examination Report, April 15, 2005.

As previously noted, the appellant has alleged that he was 
exposed to acoustic trauma during his time in service, 
specifically while serving in boiler rooms while aboard Navy 
vessels.  While the Board is aware of the appellant's 
increased audiometric findings during the course of his 
military career, at no time did the audiometric findings 
indicate that he suffered from hearing loss for VA purposes.  
In sum, there is no evidence of hearing loss during active 
duty; and there is no evidence of sensorineural hearing loss 
within one year of the appellant's service separation.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009); Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).

The only evidence in support of the appellant's claim 
consists of his own lay statements alleging that he suffers 
from bilateral hearing loss that is related to service.  The 
Board acknowledges that the appellant is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his trouble hearing.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed hearing loss, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim.  The appellant's 
claim fails on each element of Hickson.  See Hickson, supra.  
There is not an approximate balance of evidence.  

III.  Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. § 
4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was erroneous . 
. . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
If later evidence obtained during the appeal period indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2009).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  See 
38 C.F.R. § 4.45 (2009).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2009).

DDD of the Lumbar Spine

The appellant contends that he is entitled to an initial 
evaluation in excess of 10 percent for his DDD of the lumbar 
spine at L3 - 4 and L5 - S1.  For the reasons that follow, 
the Board concludes that an increased rating is not 
warranted.

The appellant is currently assigned a 10 percent disability 
evaluation for his DDD of the lumbar spine pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) can be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a (2009).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:

A 10 percent disability evaluation is 
assigned when there is forward flexion 
of the thoracolumbar spine greater than 
60 degrees but not greater than 85 
degrees; the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees but not greater than 
235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height. 

A 20 percent disability evaluation is 
warranted when there is forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 6 
degrees; the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2009).  See also 38 C.F.R. § 4.71a, 
Plate V (2009).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 10 percent disability evaluation is 
contemplated for incapacitating 
episodes having a total duration of at 
least one week but less than two weeks 
during the past 12 weeks.

A 20 percent disability evaluation is 
assigned for incapacitating episodes 
having a total duration of at least two 
weeks but less than four weeks during 
the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 542, Note (1) (2009).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. Note (3).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to a higher initial evaluation for 
his DDD of the lumbar spine.  The medical evidence of record 
does not show him to have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In fact, the May 2005 VA 
examination found the appellant to have forward flexion to 70 
degrees, extension to 20 degrees, lateral rotation to 30 
degrees in both directions, and lateral flexion to 30 degrees 
in both directions.  See VA Spine Examination Report, May 2, 
2005.

In August 2008, the appellant participated in a second VA 
examination.  Range of motion testing found the appellant to 
have forward flexion to 70 degrees, extension to 20 degrees, 
right lateral flexion to 25 degrees, left lateral flexion to 
30 degrees, and lateral rotation to 40 degrees in both 
directions.  See VA Neurological Examination Report, August 
27, 2008.

In each of the above instances, the measured ranges of motion 
greatly exceed 60 degrees of forward flexion and 120 degrees 
of combined range of motion.  There is also no evidence 
suggesting that the appellant has an abnormal spinal contour 
or gait.  In fact, the May 2008 VA examiner indicated that 
the appellant did not have muscle spasms and that his gait 
was normal.  There were no neurological complaints and no 
heat, swelling or erythema.  Id.  

The Board has also reviewed the appellant's treatment records 
and his many statements.  While these do reference his lumbar 
spine disability and describe pain and functional impairment, 
they do not address the rating criteria.  As such, the 
appellant has not been shown to have met the criteria for an 
initial evaluation in excess of 10 percent under the General 
Rating Formula for Diseases and Injuries of the Spine.

In addition, the medical evidence of record does not show the 
appellant to have incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Indeed, the appellant 
specifically denied any prescribed bedrest or a period of 
incapacitation in the prior 12 months during his August 2008 
VA examination.  Id.  There is simply no evidence showing 
that the appellant has been prescribed bedrest as required by 
the regulation.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
appellant suffers from a separate neurological disability 
distinct from his DDD of the lumbar spine.  As noted above, 
the medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  Separate disability 
ratings may only be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board 
concludes that the appellant does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman v. Brown, 6 Vet. 
App. 125, 129-132 (1994).

The Board also notes that the appellant was found to have 
degenerative disc disease during the May 2005 and August 2008 
VA examinations.  Degenerative arthritis, also referred to as 
degenerative joint disease, is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
However, the appellant is already in receipt of a 10 percent 
rating for localized tenderness and painful motion.  A second 
rating under Diagnostic Code 5003 would be without an 
evidentiary predicate.  As such, a separate compensable 
rating is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holding in DeLuca.  However, an 
increased evaluation for the appellant's DDD of the lumbar 
spine at L3 - 4 and L5 - S1 is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
appellant's symptoms are supported by pathology consistent 
with the assigned 10 percent rating, and no higher.  In this 
regard, the Board observes that the appellant has complained 
of pain on numerous occasions.  However, the effect of the 
pain in the appellant's spine is contemplated in the 
currently assigned 10 percent disability evaluation.  The 
appellant's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In fact, 
as previously noted, even when considering the appellant's 
range of motion when limited by pain, he continues to have 
range of motion that greatly exceeds 60 degrees forward 
flexion and combined motion well beyond 120 degrees.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
appellant's DDD of the lumbar spine.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a disability rating in excess of 10 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  A disability rating in 
excess of 10 percent is not warranted on a schedular basis.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
For the sake of brevity, the Board will discuss entitlement 
to extraschedular consideration for all of the increased 
disability rating claims together.

Right Wrist Ganglion Cyst Scar

The appellant's scar was initially evaluated under Diagnostic 
Code 7805, which evaluates scars based on limitation of 
function of the affected part.  See 38 C.F.R. § 4.118 (2009).  
The VA examination reports dated in May 2005 and August 2008 
did not demonstrate that the right wrist scar affected 
functioning or motion of the right wrist, and no such 
impedance was shown in the appellant's service treatment 
records.  See VA Examination Reports, May 3, 2005 and August 
27, 2008.  A compensable rating cannot be granted on this 
basis.

The Board has considered other, potentially applicable 
Diagnostic Codes.  Diagnostic Code 7800 pertains to scars 
located on the head, face, or neck.  See 38 C.F.R. § 4.118 
(2009).  As the appellant's scar is on his right wrist, this 
Diagnostic Code is not for application.

Diagnostic Code 7801 provides for scars, other than on the 
head, face, or neck, that are deep or that cause limited 
motion.  Diagnostic Code 7802 provides a 10 percent 
disability rating for scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion and have area(s) of 144 square inches (929 square 
centimeters) or greater.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  
Diagnostic Code 7803 provides a compensable rating for 
unstable scars (frequent loss of skin covering).  Id.  
Diagnostic Code 7804 provides a compensable rating for scars 
tender or painful on examination.  Id.  According to the 
appellant's service treatment records and the May 2005 and 
August 2008 VA examination reports, the appellant's scar is 
not on the head, face or neck, is not deep, does not have an 
area of at least 144 square inches, is not unstable and is 
not tender or painful on examination.  See VA Examination 
Reports, May 3, 2005 and August 27, 2008.  A compensable 
rating is not warranted under these Diagnostic Codes.

The regulation concerning scar ratings was revised in 
September 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
The changes in the Diagnostic Codes are applicable only to 
those claims filed on and after the applicability date, 
October 23, 2008.  Id.  The appellant's claim has been 
pending since February 2005; thus, the changes are 
inapplicable.  The Board will not discuss the changes 
further.

In light of the foregoing, the Board finds that the criteria 
for a compensable rating have not been met.  The Board has 
considered the possibility of staged ratings.  Fenderson; 
Hart, both supra.  The Board, however, concludes that the 
criteria for a compensable rating have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  A 
compensable rating is not warranted on a schedular basis.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

For the sake of brevity, the Board will discuss entitlement 
to extraschedular consideration for all of the increased 
disability rating claims together.

Right Wrist CTS

In July 2005, the RO granted entitlement to service 
connection for CTS, status post right carpal tunnel release 
with residual pain and mild weakness, assigning a 
noncompensable disability rating effective from July 1, 2005.  
On September 14, 2006, the appellant underwent right carpal 
tunnel release surgery and was granted a temporary total 
evaluation until October 31, 2006.  Thereafter, the 
appellant's disability rating was reduced to noncompensable.  
The appellant has not indicated that he disagreed with the 
time period he was assigned a temporary total evaluation.  As 
such, the Board will address the periods before and after the 
temporary total evaluation.  The appellant contends that this 
condition was not properly rated initially and has increased 
in severity, causing increased pain and loss of grip 
strength.

The appellant's CTS, status post right carpal tunnel release, 
was initially evaluated under Diagnostic Code 8599 - 8515.  
Diagnostic Code 8599 indicates the condition is unlisted and 
is rated under a closely related disease or injury.  See 38 
C.F.R. § 4.27 (2009). 

Under Diagnostic Code 8515, complete paralysis of the median 
nerve is defined as where the hand is inclined to the ulnar 
side, with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand; pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2009).

Mild incomplete paralysis warrants a 10 percent rating for 
both a minor and major extremity.  Moderate incomplete 
paralysis corresponds to a 20 percent rating for a minor 
extremity, and 30 percent for a major extremity.  Moderate 
incomplete paralysis corresponds to a 20 percent rating for a 
minor extremity, and 30 percent for a major extremity.  Where 
there is severe incomplete paralysis, this warrants a 40 
percent rating for a minor extremity, and 50 percent for a 
major extremity.  Complete paralysis warrants a 60 percent 
rating if affecting the minor extremity, and a 70 percent 
rating if the major extremity is involved.  

Neurological disorders are ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2009).

A note to 38 C.F.R. § 4.124a states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  Also, when peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree.

The words "mild," "moderate" and "severe" are not defined in 
the above rating criteria.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2009).

The rating schedule defines the normal range of motion of the 
wrist as follows: dorsiflexion (extension) 0 to 70 degrees, 
palmar flexion 0 to 80 degrees, ulnar deviation 0 to 45 
degrees, and radial deviation 0 to 20 degrees.  See 38 C.F.R. 
§ 4.71a, Plate I (2009).

For the Period from July 1, 2005 to September 13, 2006

The evidence of record does not support a finding that the 
appellant was entitled to a compensable disability for the 
period from July 1, 2005 to September 13, 2006.

The appellant participated in a Functional Capacities 
Evaluation in December 2005.  Strength and range of motion 
testing conducted during this evaluation revealed the 
appellant's right upper extremity to be within normal limits.  

May 2006 Nerve Conduction Study (NCS) findings suggested 
moderate entrapment of the right median nerve at the wrist, 
i.e. carpal tunnel syndrome.  See NCS, May 2, 2006.  The 
appellant noted that he woke up with numbness and throbbing 
of the right hand.  Upon physical examination, motor strength 
was 5/5 except for mild intrinsic handle muscle weakness in 
the right hand.  See Private Treatment Record, K.R.N., M.D., 
May 2, 2006.

In July 2006, the appellant received private treatment for 
his right CTS.  He complained of pain, numbness and tingling.  
Range of motion of the right fingers, hand and wrist was full 
without pain or instability.  The median nerve compression 
test was positive.  See Private Treatment Records, A.B., 
M.D., July 25, 2006.

There is no showing of any neurological deficit or limitation 
of motion of the right wrist.  As a result, the level of 
symptomatology does not meet the criteria for a compensable 
evaluation for the right wrist under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 based on mild incomplete paralysis.  See 
Fenderson, supra.

For the Period Beginning November 1, 2006

Following the appellant's September 14, right carpal tunnel 
release surgery, NCS conducted in May 2007 noted that the 
bilateral medial, ulnar and radial nerves (motor and sensory) 
were within normal limits with reduced right median amplitude 
motor nerve and median and ulnar latencies were within normal 
limits.  Compared to the 2006 NCS, the right median motor 
latency had improved and amplitude decreased.  The June 2007 
K.A.F.B. treatment note indicated some improvement of 
numbness and tingling with persistent pain and some weakness.  
See K.A.F.B. Treatment Note, June 4, 2007.

The August 2007 VA neurological examination report noted that 
the appellant's previous complaints of tingling and numbness 
of the right index and middle fingers had basically resolved.  
The appellant denied any numbness but complained of constant 
pain to the digits of the right hand.  He denied any overt 
problems with holding or gripping, but stated that he could 
not grip as strongly as he used to.  He denied any flare-ups 
of hand or wrist pain as well as fatigue or functional loss, 
unless he overused his right hand.  Range of motion testing 
revealed dorsiflexion to 60 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees and radial deviation 
to 20 degrees.  Upon physical examination, the appellant was 
able to make a fist, able to oppose his right thumb to all of 
his right digits, though he had some problems doing this with 
his fourth and fifth digits.  See VA Neurological 
Examination, August 6, 2007.

An August 2007 K.A.F.B. magnetic resonance imaging (MRI) 
study of the right wrist revealed that the right carpal 
tunnel demonstrated volar bowing of flexor retinaculum at the 
level of the Hook of Hamate.  The median nerve became 
morphologically enlarged and flattened and had some increased 
signal that was also seen at the level of the Hook of Hamate.  
The impression was moderate CTS.  See K.A.F.B. Treatment 
Record, August 22, 2007.

Interestingly, in February 2008, NCS showed no evidence of 
CTS at all, though the appellant refused needle 
electromyography (EMG) testing.  The examiner noted that it 
was unclear how the appellant's treatment should proceed 
since there was no evidence of CTS and the appellant's 
symptoms were not consistent with any type of nerve 
compression in the upper extremity.  See K.A.F.B. Treatment 
Record, February 12, 2008.

The appellant participated in a VA neurological examination 
in August 2008.  Since his last examination, the appellant 
reported complaints of pain, swelling and decreased grip 
strength with intermittent numbness.  Overall, the appellant 
stated that he suffered from constant pain, weakness, fatigue 
and functional loss with regard to the right hand.  Upon 
physical examination, there was no evidence of swelling, heat 
or erythema.  The appellant complained of difficulty flexing 
his right index and middle fingers.  Range of motion findings 
for the right index finger revealed flexion to 70 degrees at 
the metacarpophalangeal (MCP) joint, flexion to 100 degrees 
at the proximal interphalangeal (PIP) joint and flexion to 60 
degrees at the distal interphalangeal (DIP) joint.  Range of 
motion findings for the right middle finger revealed flexion 
to 70 degrees at the MCP joint, flexion to 100 degrees at the 
PIP joint and flexion to 70 degrees at the DIP joint.  [Full 
range of motion for the MCP joint is zero to 90 degrees, for 
the PIP joint is zero to 110 degrees and for the DIP joint is 
zero to 80 degrees.]  The examiner also indicated that 
additional loss of function due to repetitive use or flare-
ups could not be determined without resorting to speculation.  
See VA Neurological Examination, August 27, 2008.

Despite the appellant's claim that he constantly suffers 
pain, weakness, fatigue and functional loss, the evidence of 
record does not support this contention.  There is no 
evidence of even mild paralysis in the right wrist, 
limitation of motion warranting a compensable rating or that 
a higher rating is warranted under the holding in DeLuca.  
The appellant is able to use his right hand, with almost 
complete range of motion of the right wrist and there is 
evidence that he may no longer even suffer from CTS at all.  
Further, there is no showing of any neurological deficit.  As 
a result, the level of symptomatology does not meet the 
criteria for a compensable evaluation for the right wrist 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515 based on mild 
incomplete paralysis, for the period beginning November 1, 
2006.  See Fenderson, supra.

IV.  Extraschedular Consideration

The Board has also considered whether a referral for 
extraschedular rating is warranted with regard to all of the 
increased disability ratings above.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disabilities with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the appellant's service-
connected disabilities are not inadequate.  There is no 
treatment, hospitalization, interference with employment, 
pain or any other symptom that causes the lumbar spine 
disability, the right wrist ganglion cyst excision scar or 
the right wrist CTS to interfere with the appellant's daily 
life and occupational and social functioning.  It does not 
appear that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluations 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorders that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
the service-connected disabilities are adequate.  Referral 
for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine at 
L3 - 4 and L5 - S1 is denied.

Entitlement to an initial compensable disability rating for 
the residuals of a right wrist ganglion cyst excision is 
denied.

Entitlement to an initial compensable disability rating for 
CTS, status post right carpal tunnel release with residual 
pain and mild weakness, for the period from July 1, 2005 to 
September 13, 2006, is denied.

Entitlement to a compensable disability rating for CTS, 
status post right carpal tunnel release with residual pain 
and mild weakness, for the period beginning on November 1, 
2006, is denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of entitlement to service connection for a left wrist 
disability, a heart condition and TDIU.

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

In the present case, the appellant has been diagnosed with 
left wrist CTS and right bundle branch block with sinus 
tachycardia.  He is also currently service-connected for 
right wrist CTS and hypertension.  The appellant asserts that 
these disabilities are either the direct result of service or 
his service-connected disabilities.  As there is insufficient 
evidence to decide the claims, these issues must be remanded 
in order to provide the appellant with appropriate VA 
examinations.  See McLendon, supra.

The appellant has also raised the issue of TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court has held that, when evidence of 
unemployability is presented in cases such as this, the issue 
of whether TDIU will be assigned should be handled during the 
determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In 
Rice, the Court determined that there is no freestanding 
claim for TDIU.  Id. at 451.

The Board has determined that further action by the AMC is 
necessary prior to disposition of the TDIU claim.  Therefore, 
this aspect of the appellant's initial claims for 
compensation benefits should be addressed on remand.  That 
is, the AMC should address whether TDIU is warranted either 
on a schedular or extraschedular basis.  With regard to 
whether TDIU is warranted on an extraschedular basis, the AMC 
would have to refer the matter to the Director of 
Compensation and Pension.  See 38 C.F.R. § 4.16(b) (2009).

As this matter is being remanded, the AMC should take efforts 
to ensure that it provides the appellant with notice that 
meets all due process requirements, including those addressed 
by recent cases from the Court.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the 
appellant for appropriate VA 
examinations to determine the likely 
nature and etiology of his currently 
diagnosed left wrist CTS and right 
bundle branch block.  The VA examiners 
should thoroughly review the 
appellant's claims file, in addition to 
a copy of this REMAND, in conjunction 
with the examinations and note this has 
been accomplished in the examination 
reports.  The VA examiners should 
address the following:

(a)  Is it at least as likely as not 
that the appellant currently suffers 
from left wrist CTS as a direct result 
of his time in active duty service?

(b)  Is it at least as likely as not 
that the appellant currently suffers 
from left wrist CTS that is secondary 
to his service-connected right wrist 
CTS?

(c)  Is it at least as likely as not 
that the appellant currently suffers 
from right bundle branch block as a 
direct result of his time in active 
duty service?

(d)  Is it at least as likely as not 
that the appellant currently suffers 
from right bundle branch block that is 
secondary to his service-connected 
hypertension?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinions provided.

2.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinions to 
ensure that they are responsive to and 
in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  The AMC must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied, with respect to 
whether the appellant is entitled to 
TDIU.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
After the notice above has been 
provided and after undertaking any 
other development deemed appropriate, 
to include ordering a VA examination, 
the AMC should then adjudicate the 
claim for TDIU.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


